


110 HR 7076 IH: Alcohol Franchise Contract Arbitration

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7076
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Space (for
			 himself and Mr. Turner) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To resolve the alcohol beverage franchise dispute
		  resolution process.
	
	
		1.Short titleThis Act may be cited as the
			 Alcohol Franchise Contract Arbitration
			 Fairness Act of 2008.
		2.Voluntary
			 arbitration of alcoholic beverage franchise disputes
			(a)Election of
			 arbitration
				(1)DefinitionsFor
			 purposes of this subsection—
					(A)the term
			 alcoholic beverage has the meaning given such term in section
			 203 of the Federal Alcohol Administration Act (27 U.S.C. 214); and
					(B)the term
			 alcoholic beverage franchise contract means a contract under
			 which an alcoholic beverage manufacturer, importer, or distributor sells
			 alcoholic beverages to any other person for resale to an ultimate
			 purchaser.
					(2)Consent
			 requiredNotwithstanding any other provision of law, whenever an
			 alcoholic beverage franchise contract provides for the use of arbitration to
			 resolve a controversy arising out of or relating to such contract, arbitration
			 may be used to settle such controversy only if after such controversy arises
			 all parties to such controversy consent in writing to use arbitration to settle
			 such controversy.
				(3)Explanation
			 requiredNotwithstanding any other provision of law, whenever
			 arbitration is elected to settle a dispute under an alcoholic beverage
			 franchise contract, the arbitrator shall be bound to follow the applicable law
			 and provide the parties to such contract with a written explanation of the
			 factual and legal basis for the award.
				(b)ApplicationSubsection
			 (a) shall apply to contracts entered into, amended, altered, modified, renewed,
			 or extended after October 1, 2008.
			
